DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not found persuasive. Applicant contends that the prior art of Khalil fails to disclose the limitation that “electrical signals or impulses are not conducted by the skin to the site of the damaged nerve” as recited in claim 29.  Applicant supports this position with the assertion that Khalil requires the current to flow through the nerve fibre being treated to improve its function.  The examiner respectfully disagrees.  It is noted that the relied upon section states that the stimulation involves generating peak pulse currents up to 5mA flowing through the nerve fibre to be treated; “the electrical signal has a frequency of 5Hz and is capable of causing at least 0.5mA peak current to flow through a nerve fibre”.  The specificity of applying the stimulation strictly to the nerve fibre so that the signals or impulses are not conducted by the skin is anticipated in this instance.  It is noted that the claims do not require a specific stimulation regimen, target, or parameters such that electrical signals or impulses are not conducted by the skin to the site of the damaged nerve.  Rather, the disclosure of the present invention solely supports the position that electrical signals or impulses are not conducted by the skin to the site of the damage based on the location – where the location is at least 1mm from the site of  damage - see [0041] of the published application of the present invention.  As noted in the rejection, Khalil discloses stimulating significantly farther (5cm) away from the site of the damage.  This alone, based on applicant’s disclosure as a whole, would be sufficient evidence to provide a location of electrical stimulation such that electrical signals or impulses are not conducted by the skin to the site of the damaged nerve.  Not only does Khalil stimulate at a farther distance, but it does so targeted to nerves so as not to allow the stimulation to be conducted to the skin.  If anything, Khalil is going beyond what the applicant’s disclosure describes – and the present arguments argue a position which is not required by the claims based on the disclosure as a whole. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26, 31-50 & 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil (WO 2005/014105 A1).
Regarding claim 29, Khalil teaches a method comprising electrically stimulating a location on skin of a patient (e.g. Pg 12, ll 5-9) at a different location from a site of a damaged nerve (e.g. Pg 20, ll 3-5 – “5cm from the rostral border from the wound”) to cause promotion of reinnervation of the damaged nerve in the patient (e.g. Pg 12, ll 10 – “regenerate nerve function”; e.g. Pg 12, ll 10-14 – “used to regenerate nerve function each of the electrode pads is positioned on the skin at a site below which a sensory nerve is located”), such that electrical signals or impulses are not conducted by the skin to the site of the damaged nerve (e.g. Pg 15-16, ll 27-15 - Treatment preferably involves generating peak pulse currents up to 5mA flowing through the nerve fibre to be treated; “the electrical signal has a frequency of 5Hz and is capable of causing at least 0.5mA peak current to flow through a nerve fibre”).
Regarding claim 31, Khalil teaches the different location is at least about 1 millimetres (mm) from the site of the damaged nerve (e.g. Pg 20, ll 3-5 – “5cm from the rostral border from the wound”).
Regarding claim 32, Khalil teaches the skin of the patient is electrically stimulated with a series of (a) signals or impulses or (b) alternating current (AC) signals or impulses in an analogue nerve impulse waveform, an asymmetric waveform or a biphasic waveform (e.g. Pg 11-12, ll 22-4 – “unipolar square wave”).
Regarding claim 33, Khalil teaches the skin of the patient is electrically stimulated with a current from about 0.001 milliamps (mA) to about 0.006 mA. (Pg 10, ll 15 - 0.5 mA – where “about” is a relative term and the prior art indicates varying current based on skin impedance)
Regarding claim 34, Khalil teaches the skin of the patient is electrically stimulated with an amplitude of from about 10 volts (V) to about 100 V (e.g. Pg 3, ll 28 – 20V).
Regarding claim 35, Khalil teaches the skin of the patient is electrically stimulated with a frequency of from about 120 hertz (Hz) to about 180 Hz (e.g. Pg 19, ll 28-32 – 5 Hz to 2000 Hz, depending on the thickness of the nerve fibres).
Regarding claim 36, Khalil teaches the skin of the patient is electrically stimulated with interrupted cycles (e.g. Pg 13, ll 14-16).
Regarding claims 37-38, Khalil teaches the skin of the patient is electrically stimulated with a fluctuating frequency cycle of from about 15 Hz to about 351 Hz and wherein the frequency changes between the upper and lower limits of the frequency range within a cycle of from about 1 second to about 20 seconds (e.g. Pg 19, ll 28-32 – 5 Hz to 2000 Hz, depending on the thickness of the nerve fibres).
Regarding claim 39, Khalil teaches the skin of the patient is electrically stimulated with a series of signals or impulses which last from about 1-100 microseconds (e.g. Pg 3, ll 28 – where “about” is a relative term).
Regarding claim 40, Khalil teaches the skin of the patient is electrically stimulated with a degenerate waveform (e.g. Claim 13 – “0.5mA, 5Hz unipolar square wave having about a 1% duty cycle”).
Regarding claim 41, Khalil teaches the skin of the patient is electrically stimulated by detecting the skin's electrical impedance and automatically adjusting the electrical stimulation accordingly (e.g. Pg 16, ll 23-29 - “the electrical pulse generator is adapted to sense the skin impedance and adjust the voltage of the pulses generated accordingly”).
Regarding claim 42, Khalil teaches the method comprises, before treatment, electrically stimulating several sites at a particular location on the patient's skin and measuring the impedance of the skin and/or the rate of change of the impedance of the skin at each site and wherein the method comprises promoting reinnervation by electrically stimulating the site having the highest impedance and/or having the highest rate of change of impedance (e.g. Fig. 2).
Regarding claim 43, Khalil teaches the method comprises, before treatment, electrically stimulating several sites at a particular location on the patient's skin and monitoring for any changes in (i) the friction of the skin, (ii) the sensation of the patient, (iii) the colour of the skin or (iv) any combination thereof and wherein the method comprises promoting reinnervation by electrically stimulating the site having any changes in (i) to (iv) or the most significant changes in (i) to (iv). (e.g. Page 13 – lines 4-10 – “tingling sensation”).
Regarding claims 44-45, Khalil teaches the nerve is unmyelinated (e.g. Claim 4).
Regarding claim 46, Khalil teaches the electrical stimulation increases the amount of Class III (3-tubulin (TUBB3_)_and Factor Indiced Gene 4 (FIG4) at the site of the damaged nerve (e.g. Col 4-5, ll 28-7).
Regarding claim 47, Khalil teaches the electrical stimulation is administered in combination with another therapy intended to reinnervate the damaged nerve (e.g. Pg 7, ll 6-10 – “selective activation of C fibres may be achieved by applying an electrical or chemical stimulus to the nerve”).
Regarding claims 48-50, Khalil teaches the therapy is a pharmaceutical which promotes reinnervation (e.g. Pg 7, ll 6-10 – “selective activation of C fibres may be achieved by applying an electrical or chemical stimulus to the nerve”).
Regarding claim 55, Khalil discloses a kit for promoting reinnervation of a damaged nerve in a patient, wherein the kit comprises (a) a device configured to electrically stimulate the skin of the patient to promote reinnervation of a damaged nerve in a patient (e.g. Pg 12, ll 10 – “regenerate nerve function”; e.g. Pg 12, ll 10-14 – “used to regenerate nerve function each of the electrode pads is positioned on the skin at a site below which a sensory nerve is located”) at a location different from a site of a damaged nerve to cause promotion of reinnervation of the damaged nerve in the patient, such that electrical signals or impulses are not conducted by the skin to the site of the damaged nerve (e.g. Pg 20, ll 3-5 – “5cm from the rostral border from the wound” – where the examiner notes the disclosure indicates that a location of 1mm from the site of the damage is sufficient to ensure impulses are not conducted by the skin to the site of the damage – see [41] of published application; e.g. Pg 15-16, ll 27-15 - Treatment preferably involves generating peak pulse currents up to 5mA flowing through the nerve fibre to be treated; “the electrical signal has a frequency of 5Hz and is capable of causing at least 0.5mA peak current to flow through a nerve fibre” – where the examiner notes the targeted stimulation is low amperage through a nerve fibre and not through skin conduction), and (b) a pharmaceutical which promotes reinnervation of a damaged nerve in a patient (e.g. Pg 7, ll 6-10 – “selective activation of C fibres may be achieved by applying an electrical or chemical stimulus to the nerve”).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792